Citation Nr: 0833463	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-10 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for major 
depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel

INTRODUCTION

The appellant had active service from November 1971 to August 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2005 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).

The appellant requested a video-conference hearing in 
connection with the issue currently on appeal.  The hearing 
was scheduled and subsequently held in April 2008.  The 
appellant testified before the undersigned Veteran's Law 
Judge (VLJ).  The hearing transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has reviewed the evidence of record and 
regrettably, a remand is required for the reasons discussed 
below.

Preliminarily, the Board points out that the last final 
denial issued in this case was dated January 2003.  At that 
time, the RO issued a rating decision in which it 
acknowledged that the appellant reported subjective 
complaints of depression upon separation from service and 
that the appellant had a post-service diagnosis of 
"depressive disorder."  However, the RO concluded that 
there was no evidence of record that the appellant's 
depressive disorder was incurred in or aggravated by service.  

The appellant filed the current claim to reopen in June 2004.  
The appellant was provided notice pursuant to the Veterans 
Claims Assistance Act (VCAA) in July 2004.  In particular, 
the appellant was notified that his service connection claim 
was previously denied in February 2003, that the appeal 
period for that decision expired, and that he needed to 
submit new and material evidence to reopen his claim for 
service connection.  The appellant was provided with 
additional information which explained the terms "new and 
material evidence" and the appellant was instructed to 
submit evidence in his particular case showing that he was 
diagnosed as having depression.

The rating decision currently on appeal was issued in 
February 2005.  The RO stated at that time that the 
appellant's claim of service connection was previously denied 
in January 2003 because major depression was not shown to be 
incurred in or aggravated by service.  The RO then concluded 
that while the appellant submitted "new" evidence, that 
evidence was not "material" because it did not raise a 
reasonable possibility of substantiating the claim for 
service connection.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) 
established significant new requirements with respect to the 
content of the duty-to-inform notice which must be provided 
to the appellant who is petitioning to reopen a claim.  The 
Court held that VA must notify the appellant of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the appellant of the evidence and information 
that is necessary to establish his entitlement to the 
underlying claim for the benefit sought by the appellant.  In 
addition, the Court held that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

In this case, the appellant was provided with a VCAA 
notification letter in July 2004, but the letter did not meet 
the requirements set forth in Kent as it incorrectly informed 
the veteran of the basis of the previous denial.  The 
appellant's claim was not denied in January 2003 because of a 
lack of a current diagnosis of depression.  Rather, as noted 
in the January 2003 and February 2005 rating decisions, the 
appellant's claim was denied because there was no evidence of 
record linking the appellant's currently diagnosed depressive 
disorder to his period of active service.  Thus, the 
appellant should be provided a new Kent letter to explain the 
correct basis on which his service connection claim was 
previously denied.  The notice letter should also explain, in 
terms of his specific case, the evidence which would overcome 
the prior insufficiency. 

As noted above, the appellant also testified before the 
undersigned VLJ in April 2008.  The appellant indicated at 
the time of the hearing that he was hospitalized at Fort 
Leonard Wood, Missouri while in service after he attempted to 
overdose on Valium.  The Board notes that there are no in-
service psychiatric treatment records currently associated 
with the appellant's claims file.  Thus, the RO should 
contact the appropriate Federal agency and/or service 
department and request any such records pertaining to the 
appellant.  

The appellant also submitted additional evidence following 
the completion of the April 2008 video-conference hearing.  
The appellant explicitly declined to waive initial RO 
consideration of this evidence.  In light of Disabled Am. 
Veterans (DAV) v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed.Cir. 2003) and VAOPGCPREC 1-2003, the RO should 
consider this evidence on remand.

The appellant also receives medical care through VA.  VA is 
required to make reasonable efforts to help an appellant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA-generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Therefore, the RO should 
request all VA medical records pertaining to the appellant 
that are dated from January 17, 2007 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice regarding the request to reopen the 
claim of service connection for major 
depressive disorder.  The notice letter 
must describe the elements necessary to 
establish service connection for the 
disability and must describe what evidence 
would be necessary to substantiate the 
element or elements required to establish 
service connection that were found 
insufficient in the previous denial.  In 
this case, the appellant's claim was 
previously denied because there was no 
evidence of record linking his currently 
diagnosed depressive disorder to his 
period of active service.  The notice 
letter should also explain, in terms of 
his specific case, the evidence which 
would overcome the prior insufficiencies.  
The appellant should then be afforded an 
appropriate period of time to respond.   

2.  The RO should contact the appropriate 
Federal agency and/or service department 
and request any in-service psychiatric 
treatment reports and mental health 
outpatient treatment records at Fort 
Leonard Wood, Missouri.  All efforts to 
obtain these records should be fully 
documented and the Federal agency and/or 
service department should provide a 
negative response if no such records 
exist.    

3.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records 
pertaining to the appellant that are dated 
from January 17, 2007 to the present.  The 
RO should also attempt to obtain any other 
evidence identified as relevant by the 
appellant during the course of the remand, 
provided that the appellant completes the 
required authorization forms.

4.  Thereafter, the RO should readjudicate 
the appellant's claim, also taking into 
consideration the evidence submitted by 
the appellant following the April 2008 
video-conference hearing.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 
  
The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




